HOOD, Judge.
This is a suit by American Steel Building Company, Inc., and American Crane Division, Inc., against Beldon E. Fox, d/b/a The Red Fox Machine and Supply Company, for $4,023.97, that being the amount alleged to be due plaintiff as the purchase price of a five-ton Robbins & Myers Hoist, plus the freight paid for shipment of that hoist, and as the purchase price of five steel door panels. Judgment was rendered in favor of plaintiff, American Steel Building Company, Inc., and against defendant, for $3,904.85. Plaintiff appealed. Defendant Fox has answered the appeal praying that the judgment be reversed.
This case was consolidated for trial and appeal with the companion suit of Fox, d/b/a The Red Fox Machine and Supply Company, Inc. v. American Steel Building Company, Inc., 299 So.2d 364 (La.App.). We are rendering judgment in both of these consolidated cases on this date.
*378For the reasons which we assigned in the companion case, the judgment appealed from in the instant suit is reversed, and judgment is hereby rendered in favor of defendant, Beldon E. Fox, and against plaintiff, American Steel Building Company, Inc., rejecting the demands of said plaintiff, and dismissing this suit at plaintiffs costs. The costs of this appeal are assessed to plaintiff-appellant, American Steel Building Company, Inc.
Reversed.